F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                    JUN 23 1997
                                     TENTH CIRCUIT
                                                                               PATRICK FISHER
                                                                                          Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                             No. 96-5225
 LARRY KEITH PFEIL,                                       (D.C. No. 96-CR-60-C)
                                                                (N.D. Okla.)
           Defendant-Appellant.



                                  ORDER AND JUDGMENT*


Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**


       Defendant Larry Pfeil pleaded guilty to possession of firearms and ammunition by

a felon in violation of 18 U.S.C. §§ 922(g)(1), 921(a)(3), and 924(a)(2). He was

subsequently sentenced to 41 months imprisonment. We have jurisdiction over this

appeal pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). The only issue presented

by this direct appeal is whether the district court abused its discretion by failing to

       *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. 34.1.9. The case is therefore ordered
submitted without oral argument.
consider a concurrent or partially concurrent sentence under § 5G1.3(c) of the Sentencing

Guidelines. Finding that the district court did consider the potential imposition of a

concurrent or partially concurrent sentence, we find no abuse of discretion and affirm.

       It is well settled that a district court “retains discretion in choosing whether to

impose a consecutive or concurrent sentence.” United States v. McCarty, 82 F.3d 943,

951 (10th Cir. 1996), cert. denied, 117 S. Ct. 257. However, this discretion is

circumscribed by 18 U.S.C. § 3553(a) and U.S.S.G. §5G1.3. Id. at 950. Thus, our review

is for an abuse of discretion. See id. at 951.

       After examining the record, briefs, Pre-Sentence Report, and all other materials

before us, it becomes obvious that the district court was fully aware of his sentencing

options under U.S.S.G. § 5G1.3(c) and exercised his discretion in imposing a consecutive

sentence upon the defendant. Accordingly, we find no reversible error.

       AFFIRMED.

                                                     Entered for the Court,



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                                 2